 

ROTVIG LABS, LLC

 

SERVICE AND PROFIT SHARING AGREEMENT

 

This Service and Profit Sharing Agreement (the "Agreement") is made by and
between Rotvig Labs, LLC, a Delaware limited liability company, with its
principal place of business located at 427 N Tatnall St, #61508, Wilmington,
Delaware 19801-2230 ("Rotvig Labs") and Concept Art House, Inc., a Delaware
corporation, with its principal place of business located at 785 Market Street,
Suite 1100, San Francisco, CA 94103 ("CAH") (each a "Party." collectively, the
"Parties") and is entered into as of April 19_, 2011 (the "Effective Date").

 

RECITALS

 

WHEREAS, Rotvig Labs is a start-up mobile gaming company;

 

WHEREAS, CAH is a graphics and design company that provides in-game graphics and
artwork for mobile gaming companies such as Rotvig Labs; and

 

WHEREAS, CAH will provide Rotvig Labs with a defined amount of free and
discounted services, and in exchange will receive an Ownership Interest and
Profit Sharing interest in Rotvig Labs on the terms defined herein.

 

THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.             CAH Art Services and Profit Sharing

 

1.1           Committed Art Services. CAH will provide Rotvig Labs with
$40,000.00 in art services for Rotvig Labs' mobile gaming applications. The
$40,000.00 shall be calculated based on CAH's standard billing rate as of the
Effective Date, and adjusted annually on this same calendar day. All art work
delivered for Rotvig Labs applications shall be reasonably comparable to the top
games in the mobile space run on similar devices.

 

1.2           Discounted Art Services. In the event Rotvig Labs utilizes CAH's
art services beyond the $40,000.00 Committed Art Services allocated in Section
1.1 above, CAH shall bill Rotvig Labs at CAH's lowest standard billing rate
calculated as of the Effective Date, and adjusted annually on this same calendar
day.

 

1.3           Ownership Interest. In exchange for the services provided in
Sections 1.1 and 1.2, CAH shall receive an eight percent (8%) membership
interest in Rotvig Labs as of the Effective Date (the "Ownership Interest").
CAH's Ownership Interest shall be subject to CAH's execution of Rotvig Labs'
standard member unit agreement. CAH's Ownership Interest shall be subject to and
will comply with the terms ofRotvig Labs' Operating Agreement for
Manager-Managed, dated as of January 28, 2011, attached hereto as Exhibit A (the
"Operating Agreement").

 

 

 

 

1.4           Profit Sharing. On the tenth day of each month, Rotvig Labs shall
pay to CAH an amount equal to sixteen percent (16%) of Rotvig Labs Profits for
the previous calendar month (the "Profit Sharing"). "Profits" shall be defined
as Rotvig Labs' gross revenue from all sources for each month, without deduction
of any kind. All Profit Sharing shall be reduced to 8% once CAH receives $80,000
in Profit Sharing payments.

 

1.5           Audit Rights. Rotvig Labs will maintain books and records with
respect to the calculation of Profit Sharing payments under this Agreement.
During the term of this Agreement, and for a period of three (3) years
thereafter, CAH may, upon at least ten (10) days prior written notice, inspect
Rotvig Labs' books and records reasonably related to the calculation of Profit
Sharing payments. Any costs incurred by CAH in connection with such inspection
will be paid by CAH, unless the inspection reveals any underpayment of greater
than five percent (5%) for the period examined, in which case Rotvig Labs shall
reimburse CAH for the costs it incurred in connection with such inspection and
any follow-on inspection.

 

1.6           Ownership. All inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets, whether drafts, concepts or derivatives (herein "Works"), created
by CAH and its employees, agents and affiliates, pursuant to this Agreement
shall be considered "works for hire" as that term is defined in the United
States Copyright Act and are hereby assigned by CAH to Rotvig Labs and shall be
owned solely and exclusively by Rotvig Labs. CAH agrees to cooperate with Rotvig
Labs in providing the necessary consents or assignments to confirm the transfer
of ownership of all Works to Rotvig Labs.

 

1.7           Patent and Copyright Registrations. CAH hereby agrees to assist
Rotvig Labs, or its designees or assigns, in every proper way to secure Rotvig
Labs' rights in the Works under this Agreement and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto, in any and
all countries, including the disclosure to Rotvig Labs of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths or affirmations, assignments and all other instruments
which Rotvig Labs shall reasonably in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
Rotvig Labs, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Works and any rights relating thereto. Any
actions required by Rotvig Labs to be taken by CAH pursuant to this Section 1.7
shall be at Rotvig Labs' sole expense.

 

2

 

 

2.            Confidential Information

 

2.1           Each Party acknowledges that Confidential Information may be
disclosed to a Party during the course of this Agreement. Each Party agrees that
it will take reasonable steps, at least substantially equivalent to the steps it
takes to protect its own proprietary information, to prevent the duplication or
disclosure of Confidential Information of any other Party, other than by or to
its employees or agents, who will each agree to comply with this section. The
Parties acknowledge and agree that each may disclose Confidential Information:
(i) as required by law, (ii) to their respective directors, officers, employees,
attorneys, accountants and other advisors and independent contractors, who are
under an obligation of confidentiality no less stringent than set forth herein,
on a "need-to-know" basis; and (iii) to their respective affiliates (who shall
be subject to the confidentiality provisions of this agreement). Confidential
Information may be disclosed to a legal, judicial or government entity, or as
required by the rules or orders of a court or governmental entity, provided
that, before such disclosure, the recipient shall give reasonable advance notice
of such so that the disclosing Party can seek a protective order for the
Confidential Information. Except as required by law or generally accepted
accounting principles, and except to assert its rights hereunder or for
disclosure on a "need-to-know" basis to its own officers, directors, employees
and professional advisors or to prospective investors or acquirers in connection
with an investment in or acquisition of a Party, each Party hereto agrees that
neither it, nor its directors, officers, employees, consultants or agents shall
disclose specific terms of this agreement without the prior consent of the other
Party.

 

2.2           Confidential Information Defined. The term "Confidential
Information" of a Party means information concerning its business, programs and
operations, the business of its suppliers, inventions, confidential know-how,
and trade secrets that is disclosed in writing or in any other tangible or
intangible form to the recipient by the disclosing Party or a third party having
an obligation of confidence to the disclosing Party and is designated as
confidential by or on behalf of the disclosing Party. Confidential Information
does not include information that: (i) was, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving Party, (ii) the receiving Party can demonstrate was known to the
receiving Party as of the time of its disclosure, (iii) the receiving Party can
demonstrate was independently developed by the receiving Party without use of
reference to any information, code, documentation or materials provided by the
disclosing Party, or (iv) the receiving Party can demonstrate was subsequently
learned form a third party not under a confidentiality obligation to the
disclosing Party.

 

2.3           Identification of Intellectual Property. Each Party shall identify
the others' trademarks, copyrights, and other proprietary rights by including
appropriate symbols or notices as reasonably requested by the other Party. No
Party shall print or distribute any materials, including press releases, bearing
another Party's name or mark(s), without first obtaining such other Party's
approval. The terms of this Agreement are confidential. No Party shall have the
right to use the service marks, trademarks, or trade names of any other Party to
this Agreement without the prior written approval of such other Party.

 

3.             Term of Agreement and CAH Vesting

 

3.1           Term. Subject to earlier termination pursuant to Section 3.2, this
Agreement shall expire three (3) years from the Effective Date.

 

3.2           Termination. Six (6) month after the Effective Date of this
Agreement, either Party may terminate this Agreement for any reason, with or
without cause, upon sixty (60) days written notice. Sections 1.4, 1.5, 1.6, 2,
3, 4, 5, and 6 shall survive ant termination of this Agreement.

 

3

 

 

3.3           CAH Vesting. Pursuant to the standard [member unit agreement]
contemplated by Section 1.3 herein, CAH's Ownership Interest shall be subject to
Rotvig Labs' Option. Rotvig Labs' Option shall lapse at a rate of 25% of said
equity interest per $10,000.00 of Committed Art Services provided under Section
1.1 until CAH reaches $40,000.00 in Committed Art Services. In the event this
Agreement is terminated by either party, Rotvig Labs' Option shall cease to
lapse and Andover shall have 180-days from termination to rescind the remaining
CAH's Ownership Interest that is still subject to Andover's Option.

 

4.             Indemnification. Each Party shall indemnify, defend and hold
harmless the other Party and its affiliates, members, directors, officers,
shareholders, employees, representatives, agents, attorneys, successors and
assigns harmless from and against any and all claims, liabilities, obligations,
judgments, causes of actions, costs and expenses (including reasonable
attorneys' fees) arising out of: (a) personal injury, including death, and
tangible property damage caused by the negligent or intentional acts of the
Party or its employees, agents and/or subcontractors; or (b) any breach by the
Party or the Party's employees, agents or representatives of the confidentiality
obligations set forth in Section 2 herein; (c) the Party's failure to perform in
accordance with the terms of this Agreement; and (d) any neglect, errors or
misconduct of any kind whatsoever by the other Party. Each Party shall further
indemnify, defend and hold the other Party and its affiliates, members,
directors, officers, shareholders, employees, representatives, agents,
attorneys, successors and assigns harmless from and against any claim asserted
or any claim, suit or proceeding brought against the Party alleging
misappropriation or infringement upon any patent, trademark, copyright, trade
secret or other intellectual property or proprietary right of any third party
that arises from the Party's services. If either Party accepts indemnity under
this Section, the indemnifying Party shall have sole discretion over choice of
counsel and settlement. The indemnifying Party shall not be responsible for any
attorneys' fees and/or costs related to its obligation to indemnify until such
time it is provided notice of any claims and has received tender for indemnity
and defense.

 

5.            Notices. Any notice delivered to either Party pursuant to this
Agreement must be in writing and delivered personally or will be deemed to be
delivered when deposited in the mail, postage prepaid, registered or certified
mail, return receipt requested, addressed to the Party at the address indicated
below, or at such other address that may have been specified by written notice
delivered in accordance with this provision:

 

If to Rotvig Labs:

 

Lee Linden

Ben Lewis

427 N Tatnall St, #61508

Wilmington, Delaware 19801-2230

 

With a Copy to:

 

Eric Benisek

Vasquez Benisek & Lindgren, LLP

3685 Mt. Diablo Blvd., Ste. 300

Lafayette, CA 94549

ebenisek@vbllaw.com

 

4

 

 

If to CAH:

 

James Zhang

Concept Art House

785 Market St. Suite 1100

San Francisco, CA 94103

 

6.             Miscellaneous.

 

6.1           Independent Contractors. CAH is an independent contractor, and is
not an agent, representative, or partner of Rotvig Labs. Rotvig Labs is not an
agent, representative or partner of CAH. Neither Party has any right, power or
authority to enter into any agreement for or on behalf of, or incur any
obligation or liability of, or to otherwise bind, the other Party. This
agreement will not be interpreted or construed to create an association, agency,
joint venture or partnership between the Parties or to impose any liability
attributable to such a relationship upon any Party. Nothing in this Agreement
will be construed as restricting any Party's ability to engage in any business
or activity, which is the same, or similar to that contemplated by this
Agreement.

 

6.2           Entire Agreement. This Agreement sets forth the entire agreement
between CAH and Rotvig Labs, and supersedes any and all prior agreement (whether
written or oral) of CAH and Rotvig Labs with respect to the subject matter set
forth herein. This Agreement may only be modified, or any rights under it
waived, by a written document executed by authorized representatives of both
Parties.

 

6.3           Governing Law. This Agreement shall be interpreted, construed and
enforced in all respects in accordance with laws of the State of California,
without regard to its conflict of law rules and without regard to the actual
state or country of incorporation or residence of either Party. The Parties
hereby irrevocably consent to the exclusive jurisdiction of the courts of the
State of California and the federal courts situated in the State of California
in connection with any action arising under this Agreement.

 

6.4           Force Majeure. Neither Party shall be held responsible for any
delay or failure in performance to the extent that such delay or failure is
caused by: (i) fires, embargoes, floods, wars, labor stoppages, government
requirements, or acts of God; or (ii) other circumstances substantially beyond
its reasonable control.

 

6.5           Assignment. Neither Party may assign this Agreement, in whole or
in part without the prior written consent of the other Party hereto. This
Agreement is duly enforceable against the other Party in accordance with its
terms and conditions.

 

5

 

 

6.6           Severability. If any one or more of the provisions contained in
this Agreement should be held invalid, the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

[Signatures on following page]

 

6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above. This Agreement may be executed in two or more counterparts,
each, when taken together shall be considered one and the same document.



 

ROTVIG LABS, LLC:   By: /s/ Benjamin Lewis Name: Benjamin Lewis Title: Manager  
CONCEPT ART HOUSE, INC.:   By: /s/ James Zhang Name:  James Zhang Title: CEO

 

7

  

